Citation Nr: 0114658	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the right femur, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran, who is the appellant in this claim, served on 
active duty from January 1980 to December 1982.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

In August 1999, the Board denied entitlement to service 
connection for plantar fasciitis, calcaneal spur of the left 
foot, to include on a secondary basis, and remanded the 
veteran's increased evaluation claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim.  

2.  The veteran's residuals of a fracture of the right femur 
are manifested by complaints of giving out, and pain of the 
right thigh and knee area.  

3.  The right lower limb is 1.75 inches shorter than the left 
as measured from the anterior superior iliac spine to medial 
malleolus.  Range of motion of the right hip is as follows: 
flexion to 90 degrees; extension to 15 degrees; abduction to 
40 degrees; adduction to 20 degrees; internal rotation to 25 
degrees; and external rotation to 50 degrees.  Flexion of the 
right knee is to 130 and the knee goes into hyperextension 
"of" 30 degrees.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation for 
residuals of a fracture of the right femur have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a (Diagnostic Code 5275) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of this claim, under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statement of the Case issued during the pendency 
of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  When the appellant. testified before 
a hearing officer at the RO, the appellant was given notice 
of the evidence necessary to substantiate the claim.  The 
duty to suggest evidence was met at the time of the hearing 
pursuant to 38 C.F.R. § 3.103 (2000).  The appellant was 
afforded an additional period of 30-days to submit evidence.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
these claims has been obtained and associated with the claims 
folder.  The Board has also remanded the claim to the RO for 
further development.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (2000) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2000).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (2000).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Service connection was granted for residuals of a fracture of 
the right femur with 2 inch shortening of the right leg in 
January 1983, and a 60 percent evaluation was assigned under 
DC 5255.  This was based on service medical records which 
showed that the veteran was involved in an automobile 
accident in September 1981, and sustained a fracture of the 
right femur.  In June 1982, she underwent an open reduction 
and internal fixation of the right femur.  In October 1982, 
X-rays showed that the fracture was healing and there was 
excellent alignment.  There was an approximately 2-inch 
shortening of the right femur. At discharge the veteran used 
a cane for support.  She was given a disability retirement.  

In April 1987, the RO found that, based on a VA examination 
conducted in November 1986, and a May 1984 TDRL examination, 
a reduction to 10 percent was warranted.  The TDRL 
examination showed shortening of the right leg (33 inches 
compared with 35 inches on the left).  The RO noted that the 
examination showed that the veteran's fracture was healed, 
and the veteran's gait was normal with a 2-inch lift in the 
shoe.  In addition it was noted that the veteran had full 
range of motion of the knees and hips.  Pulses were excellent 
and the scars were without tenderness or adhesion.  A 10 
percent rating was assigned under DC 5275, effective from 
July 1987.  On VA examination in July 1988, right leg length 
was noted to be 34 and 3/4 inches, and the left leg length 
was 35 and 3/4 inches.  In September 1988, the RO increased 
the veteran's rating to 20 percent under DC 5275, retroactive 
to July 1987.  

On VA examination in June 1995, it was noted that the veteran 
used a 1 and 3/4-inch shoe lift, and that without the 
corrective shoes she had a gross enteralgic gate.  It was 
noted that the lower back had good range of motion with no 
complaints.  It was reported that the right knee and the 
right hip appeared to be within normal alignment.  There was 
no swelling or tenderness and range of motion was within 
normal limits.  There was no pain; however the right knee was 
noted to seem to be unstable.  Drawer test was positive, and 
quadriceps was satisfactory.  X-rays showed a healed fracture 
of the shaft of the right femur, and a normal right knee and 
hip.  The diagnosis was, short right lower limb, status post 
fracture shaft of the femur; unstable right knee, possibly 
cruciate ligament deficiency; and normal right hip. 

On non-VA examination in November 1995, it was noted that the 
veteran had about 1 inch of quadriceps muscle atrophy on the 
right side and a healed lateral scar over the right hip and 
two-inch shortening.  A scar of the right hip was noted to be 
healed, and there was some atrophy of the right calf muscle, 
noted to be about 1/2 inch.  

The veteran testified at a personal hearing at the RO in 
August 1996.  She stated that she had pain in the right thigh 
area and that the area around the scar was numb.  She 
reported that her knee gave out often.  She testified that 
she wore a lift in her right shoe.  A complete transcript is 
of record.  

A VA scars examination in October 1996 showed a 16 centimeter 
well healed scar over the lateral aspect of the right thigh 
and a 6 centimeter scar over the right hip.  Four inches 
below the knee there were 1.5-centimeter scars on both the 
inner and outer aspect of the leg and a 1-centimeter scar on 
the right kneecap.  Photographs were taken.  On VA 
examination in January 1997, the veteran reported having pain 
in the right knee, which was fairly constant with a throbbing 
sensation, and the knee giving out.  Examination of the right 
knee showed some atrophy of the quadriceps muscle.  There was 
no swelling of the knee and no deformity of the knee.  
Alignment of the right knee was good.  Motion of the right 
knee was from 0 to 130 degrees.  An MRI of the right knee 
reported no meniscal tear and a surgical defect in the distal 
femur.  The diagnosis was status post fracture shaft to the 
right femur with short leg about inch and three quarters; no 
intra-articular pathology of the right knee and no 
ligamentous tear.  

The veteran was examined by VA in November 1999.  She 
complained that her right leg tended to give out and that she 
had some pain on her right thigh and knee area.  She stated 
that she could not walk any length without the knee giving 
out and that there was an occasional tendency to fall.  It 
was stated that she used a brace at times.  It was noted that 
the veteran could take care of her home with her husband and 
three children and could drive a car, but long walking during 
shopping was difficult.  She reported having no complaint 
about her back.  On examination, it was noted that the 
veteran had a short right leg.  The examiner noted that she 
did not use a cane and there was limping.  The examiner 
indicated that on standing without her shoes the pelvis was 
tilted, being lower on the right side.  It was pointed out 
that the veteran had a shoe lift which reduced her lurching 
gait.  A surgical scar was noted on the right hip and on the 
lateral thigh.  Both scars were non-tender and without any 
adhesions.  The examiner noted that circumference of the 
right thigh appeared bigger as compared to the left side.  
The examiner noted that there was no deformity, gross 
swelling or tenderness.  It was stated that the right lower 
limb was 1.75 inches shorter than the left as measured from 
the anterior superior iliac spine to medial malleolus.  

Range of motion of the right hip was as follows: flexion to 
90 degrees; extension to 15 degrees; abduction to 40 degrees; 
adduction to 20 degrees; internal rotation to 25 degrees; and 
external rotation to 50 degrees.  The power of the flexion 
muscles and the adduction muscles was 3/5 and the power of 
abduction, internal rotation and external rotation muscles 
was 4/5.  Examination of the right knee showed normal 
alignment and no effusion.  Patellar compression was not 
painful.  The mediolateral ligament was mildly loose, 
medially.  Posterior drawer was positive.  Flexion was to 130 
and the knee went into hyperextension of 30 degrees.  
Quadriceps muscle tone was moderate and power of the 
quadriceps was 3/5 in extension and 4/5 in flexion.  X-rays 
of the right knee were normal without any arthritis or bony 
abnormality.  X-rays of the right femur revealed healed 
fracture of the shaft of the femur in good alignment 
position.  X-rays of the right hip were normal, with no 
evidence of arthritis or bony malalignment.  The diagnosis 
was: status post fracture right femur with shortened right 
lower extremity and mild weakness of the muscle groups as 
mentioned; subjective complaint of pain in the right knee 
joint with mild looseness and hyperextension; healed fracture 
of shaft of right femur in good position and alignment, and 
normal hip joint without any arthritis or any other 
pathology.  

The examiner noted that the claims file had been reviewed.  
It was opined that there was very little pain on motion and 
there was no functional loss of joint motion of any 
significance, especially the right hip and right knee.  Some 
weakness of the different muscle groups was noted, but it was 
stated that there was no evidence of fatigability or 
incoordination.  The examiner stated that there was no 
noticeable effect of any subjective complaint of pain on 
movement of her right leg.  

Analysis

Under DC 5275, the current Code under which the veteran is 
rated, compensation under the Rating Schedule is provided 
where there is shortening of the bones of the lower extremity 
by 1.25 to 2 inches (3.2 cms. to 5.1 cms.) (10 percent), 2 to 
2.5 inches (5.1 cms to 6.4 cms.) (20 percent), 2.5 to 3 
inches (6.4 cms. to 7.6 cms.) (30 percent), 3 to 3.5 inches 
(7.6 to 8.9 cms.) (40 percent), 3.5 to 4 inches (8.9 cms. to 
10.2 cms) (50 percent), and over 4 inches (10.2 cms.) (60 
percent). A note following the criteria stresses that the 
ratings for shortening of the bones of the lower extremity 
are not to be combined with other ratings for fracture or 
faulty union in the same extremity. 38 C.F.R. § 4.71a, 
Diagnostic Code 5275 (2000).  Here, on recent VA examination, 
it was noted that the right limb was 1.75 inches shorter as 
measured from the anterior superior iliac spine to the medial 
malleolus, and therefore, a rating beyond the currently 
assigned 20 percent is not in order under that Code.  

The Board has considered diagnostic codes relevant to motion 
limitation of the hip, leg and knee, as the femur acts in 
tandem with the hip and knee joints. See 38 C.F.R. § 4.71, 
Plate II (2000); 38 C.F.R. § 4.71a (2000).

The entirety of the competent medical evidence of record 
fails to reflect that the veteran experiences a limitation of 
hip or leg motion sufficient to warrant assignment of an 
increased evaluation, beyond the current 20 percent under 
Diagnostic Codes 5250, 5252, or under Diagnostic Codes 5260, 
5261.  The hip is not ankylosed (DC 5250), and flexion is not 
limited to 20 degrees (DC 5252).  In addition, leg flexion is 
not limited to 15 degrees (DC 5260) and extension is not 
limited to 20 degrees (DC 5261).  In addition, the knee is 
not ankylosed (DC 5256), and there is no showing that there 
is severe subluxation or lateral instability (DC 5257).  
Further, there is no showing of nonunion or malunion (DC 
5262).  

Diagnostic Code 5255 pertains to impairment of the femur. A 
30 percent evaluation is warranted for malunion of the femur, 
with marked knee or hip disability. A 60 percent evaluation 
is warranted for fracture of surgical neck of the femur, with 
false joint; a 60 percent evaluation is also warranted with 
nonunion of the femur, without loose motion, weight bearing 
preserved with aid of brace. An 80 percent evaluation is 
warranted for fracture of shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture). 38 C.F.R. § 4.71a, Diagnostic Code 5255. A review 
of the competent evidence of record, specifically 
radiographic test results, is consistent in showing that the 
veteran's right femur fracture is well- healed, and with good 
alignment.  

The Board has also considered the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999)(hereinafter, 
"the Court") finding, in DeLuca v. Brown, 8 Vet. App. 202 
(1995), that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled. However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40. The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations. It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable. Id.

In the instant case, the veteran's disability is manifested 
by complaints of pain and weakness of the right thigh and 
knee area.  She has complained of difficulty with ambulation 
and other activities.  On examination, it was noted that 
there was very little pain on motion and there was no 
functional loss of joint motion of any significance, 
especially the right hip and right knee.  Some weakness of 
the different muscle groups was noted, but it was stated that 
there was no evidence of fatigability or incoordination.  The 
examiner stated that there was no noticeable effect of any 
subjective complaint of pain on movement of her right leg.  
Although the veteran has complained of pain, there is no 
evidence that her motion is additionally limited due to such 
pain, or that she experiences functional impairment beyond 
that contemplated in the currently assigned 20 percent.  The 
currently assigned 20 percent evaluation is in excess of the 
percentage warranted based on the veteran's manifested motion 
limitation, and reflects consideration of her other knee and 
thigh symptomatology, primarily complaints of pain resulting 
in functional loss.  

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration or 
poorly nourished with repeated ulceration. 38 C.F.R. § 4.118; 
Diagnostic Codes 7803, 7804. Other scars are rated on 
limitation on function of part affected. 38 C.F.R. § 4.118; 
Diagnostic Code 7805.  The Board notes that the veteran's 
right thigh scarring is consistently shown in the record to 
be well-healed, non adherent and asymptomatic.  There is no 
finding that the scarring interferes with function.  Thus a 
compensable evaluation under 38 C.F.R. § 4.114 (2000), for 
scarring is not warranted.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

An increased evaluation for residuals of a fracture of the 
right femur beyond 20 percent is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

